Citation Nr: 0705534	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis.

2.  Entitlement to service connection for laceration of the 
vena cava sustained during low back surgery.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to November 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA).

Despite an unappealed April 1978 rating decision, which 
denied the veteran's initial claim seeking service connection 
for spondylolisthesis, the February 2002 rating decision, a 
February 2003 statement of the case (SOC) and subsequent 
supplemental SOCs addressed the veteran's current service 
connection claim de novo.  Regardless, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO can be properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must make an initial determination as 
to whether there is new and material evidence to reopen this 
claim.  This issue has been characterized accordingly.

The issue of entitlement to service connection for laceration 
of the vena cava sustained during low back surgery is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on his part.  

FINDINGS OF FACT

1.  Service connection for spondylolisthesis was denied by an 
unappealed April 1978 rating decision essentially based on 
findings that the veteran's spondylolisthesis existed prior 
to, and was not aggravated by, his service.    

2. Evidence received since the April 1978 rating decision 
tends to show that spondylolisthesis did not clearly and 
unmistakably pre-exist service, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  Spondylolisthesis was not noted on service entrance 
examination.
4.  There is no clear and unmistakable evidence that the 
veteran's spondylolisthesis existed prior to service; the 
spondylolisthesis was manifested in service, and has been 
shown since.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1978 decision is new 
and material, and the claim of service connection for 
spondylolisthesis may be reopened.  38 U.S.C.A. § 1110, 1131, 
5108, 7105 ((West 2002 & Supp. 2005)); 38 C.F.R. §§ 3.156(a) 
(2001), 3.303 (2006). 

2.  Service connection for spondylolisthesis is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a complete grant of the benefit 
sought in this matter (i.e. service connection for 
spondylolisthesis) there is no need to belabor the impact of 
the VCAA on the claim.  Significantly, the veteran was 
provided adequate notice by a September 2003 VCAA letter and 
the case was thereafter readjudicated.   

II.  Facts and Analysis: New and Material Claim

The April 1978 rating decision denied the veteran's claim 
seeking service connection for spondylolisthesis essentially 
based on a finding that the veteran's spondylolisthesis was 
not related to service as it pre-existed service and was not 
aggravated by service.  The veteran did not appeal the 
decision and it is final.  See 38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  

However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  The definition of "new and material 
evidence" was revised, effective August 29, 2001.  The 
instant claim to reopen was filed before that date (in 
January 2001), and the previous definition applies.  Under 
that definition, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective for claims to reopen filed prior to 
August 29, 2001).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Notably, the veteran's service included service during a 
period of war.  A veteran who served during a period of war 
after December 31, 1946, is presumed to be in sound condition 
when entering into military service except for conditions 
noted on entrance examination, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service (emphasis added).  38 U.S.C.A. 
§ 1111. 

Evidence received after the April 1978 rating decision 
includes an April 2006 VA expert medical opinion requested by 
the Board to help clarify what the evidence showed in 
relation to whether the veteran's spondylolisthesis pre-
existed service and was aggravated by service.  This opinion 
found that it was more likely than not that the veteran's 
spondylolisthesis was not caused by service but rather pre-
existed service; however, in a later clarification the 
medical expert further indicated that the evidence did not 
support the statement that, "the veteran's low back 
pathology clearly and unmistakably existed prior to 
service."  

The veteran's low back is presumed to have been sound on 
entry as entrance examination did not document 
spondylolisthesis.  If this presumption is not rebutted, 
findings that low back pathology became manifest in service, 
and persisted, would result in a conclusion that the 
disability was incurred in service.  In order to rebut the 
presumption, there must be clear and unmistakable evidence 
that his spondylolisthesis pre-existed service.  See 
38 U.S.C.A. § 1111, supra.   The November 2006 VA medical 
opinion which found that the evidence of record did not show 
that the veteran's spondylolisthesis clearly and unmistakably 
pre-existed service refutes the legal finding of the April 
1978 rating decision that the veteran's spondylolisthesis did 
pre-exist service.  Therefore, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, it is new and material evidence 
that warrants that the claim seeking service connection for 
spondylolisthesis be reopened.  

III.  Facts and Analysis: De Novo review

Service medical records show that the veteran's spine was 
normal on service entrance examination, but that on screening 
for vibration testing in November 1964 (more than a year 
later), he was found to have 2nd degree spondylolisthesis 
with increased lordosis.  In September 1965 he was admitted 
to the hospital (USAH Neubrucke) because of shoulder problems 
and sacralization, spondylolysis and spondylolisthesis of L5.  
In December 1965 he was put on a light duty profile for 
spondylolysis and spondylolisthesis of L5 (as well as 
subluxation of the right humerus).  In February 1966 the 
veteran was seen by medical personnel for low back pain; the 
diagnostic impression was spondylolisthesis by history, 
evidently symptomatic.  On August 1966 service separation 
examination, the low back was found to be normal.  A January 
1978 examination showed a diagnostic impression of 
spondylolisthesis of L5/S1 with associated radiculopathy at 
S1.   The veteran reported intermittent lower back pain for a 
number of years probably worse in the prior 4 to 5 years.  He 
had had some intermittent back discomfort after service but 
had been able to continue work until approximately two years 
prior when he had to stop due to pain.  A subsequent February 
1978 private medical examination showed 2nd degree 
spondylolisthesis with both neurogenic and arthrogenic 
implications.      

A June 1979 private medical examination noted that the 
veteran reported constant low back pain present for the past 
three and a half years and right sided sciatica for the past 
ten years.  

A January 1999 private medical examination indicated that the 
veteran fell off a garage roof in February 1976, landing on 
his tailbone and injuring his back.  

An April 2003 VA medical examination produced a diagnostic 
impression of lumbosacral spine with Grade II-III 
spondylolisthesis with spondylolysis bilaterally at L5 status 
post surgery with fusion and degenerative disc 
disease/degenerative joint disease L4-5.  The examiner opined 
that the veteran's low back condition was not incurred in 
military service nor was it aggravated nor made worse during 
the course of military service. 

As alluded to above, the April 2006 VA expert medical 
opinion, after reviewing the evidence of record, found that 
it was more likely than not that the veteran's 
spondylolisthesis was not caused by his time in service.  The 
opinion also noted that the veteran currently had the 
dysplastic form of spondylolisthesis.   

Since the veteran's spine was found to be normal on service 
entrance examination he is entitled to a presumption of 
soundness on entry in service as to the low back, including 
for spondylolisthesis.  This presumption may be rebutted only 
by clear and unmistakable evidence that the spondylolisthesis 
existed prior to service.  See 38 U.S.C.A. § 1111.  In other 
words, the evidence must essentially show that it is 
undebatable from a medical standpoint that the 
spondylolisthesis pre-existed service.  The diagnostic 
significance of medical findings is essentially a medical 
question, and requires medical expertise.  While the 
aforementioned medical reports addressing this matter reflect 
a high degree of certainty that spondylolisthesis did indeed 
pre-exist service, they do not rule out the possibility that 
spondylolisthesis could have been incurred in service.  
Notably, the April 2003 VA examiner simply opined that the 
spondylolisthesis did pre-exist service without indicating 
whether or not any possibility existed that it did not, and 
the April 2006 VA opinion specifically found there was no 
clear and unmistakable evidence of pre-existence.  As the 
competent (medical) evidence does not include any clear and 
unmistakable evidence of pre-existence of spondylolisthesis, 
the presumption of soundness on entry in service as to such 
disability is not rebutted.

Given that the veteran's spondylolisthesis must be presumed 
to have been initially manifested in service, and as the 
record shows that spondylolisthesis disability has continued 
to the present day, the record established that 
spondylolisthesis was incurred in service, and service 
connection for spondylolisthesis is warranted.   
ORDER

The claim of entitlement to service connection for 
spondylolisthesis is reopened, and service connection for 
spondylolisthesis is granted on de novo review.     


REMAND

When the RO adjudicated the veteran's secondary service 
connection claim he had not established service connection 
for his spondylolisthesis.  Consequently, the RO explicitly 
denied the claim of service connection for laceration of the 
vena cava sustained during low back surgery on this basis, 
i.e., finding that secondary service connection could not be 
granted for disability that was a residual of surgery for a 
non-service connected condition.  Now that service connection 
for spondylolisthesis is established, that basis for denial 
of the secondary service connection no longer exists, and 
claim must be remanded to the RO for initial review in light 
of the changed circumstances.  Furthermore, additional 
development may be necessary to determine whether there is 
the requisite nexus between the now service connected 
spondylolisthesis and the laceration of the vena cava during 
low back surgery, addressing (but not limited to) such 
questions as: Whether the low back surgery was for the 
service connected spondylolisthesis or for low back 
disability due to intervening cause? Whether intervening 
cause (i.e., fault on the part of the surgical treatment 
provider) was a proximate cause of the vena cava laceration?  
etc.   

Finally, as the case is being remanded anyway, the RO has the 
opportunity to ensure that the veteran receives complete VCAA 
notice, including that required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of secondary 
service connection for vena cava 
laceration, the veteran should be 
provided VCAA notice in a notice letter 
that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
Court decisions, including notice of the 
evidence necessary to substantiate a 
claim of secondary service connection; 
notice of his and VA's responsibilities 
in claims development; notice to submit 
everything in his possession pertinent to 
his claim and notice regarding effective 
dates of awards and disability rating 
criteria in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should then review this claim 
in light of the grant of service 
connection for spondylolisthesis; 
determine what further development (e.g. 
a detailed medical opinion clearly 
addressing the medical questions raised) 
is necessary for proper adjudication of 
this matter and arrange for such 
development; and then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  No action is required 
of the appellant until he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


